     Case 4:19-cv-05210-RMP   ECF No. 210    filed 04/17/20   PageID.4866 Page 1 of 21

                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 2                       UNITED STATES DISTRICT COURT                 Apr 17, 2020
                                                                          SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
 3

 4   STATE OF WASHINGTON;
     COMMONWEALTH OF VIRGINIA;                  NO: 4:19-CV-5210-RMP
 5   STATE OF COLORADO; STATE
     OF DELAWARE; STATE OF
 6   ILLINOIS; COMMONWEALTH OF                  ORDER GRANTING PLAINTIFFS’
     MASSACHUSETTS; DANA                        MOTION TO COMPEL
 7   NESSEL, Attorney General on behalf
     of the people of Michigan; STATE OF
 8   MINNESOTA; STATE OF
     NEVADA; STATE OF NEW
 9   JERSEY; STATE OF NEW
     MEXICO; STATE OF RHODE
10   ISLAND; STATE OF MARYLAND;
     STATE OF HAWAI’I,
11
                              Plaintiffs,
12
           v.
13
     UNITED STATES DEPARTMENT
14   OF HOMELAND SECURITY, a
     federal agency; KEVIN K.
15   MCALEENAN, in his official
     capacity as Acting Secretary of the
16   United States Department of
     Homeland Security; UNITED
17   STATES CITIZENSHIP AND
     IMMIGRATION SERVICES, a
18   federal agency; KENNETH T.
     CUCCINELLI, II, in his official
19   capacity as Acting Director of United
     States Citizenship and Immigration
20   Services,

21                            Defendants.



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 1
     Case 4:19-cv-05210-RMP      ECF No. 210    filed 04/17/20   PageID.4867 Page 2 of 21


 1         BEFORE THE COURT is a motion by the fourteen Plaintiffs 1 (the “States”)

 2   to compel the Defendants 2 (“DHS”) to produce a privilege log and discovery

 3   regarding Count IV, violation of equal protection, of the First Amended Complaint.

 4   ECF No. 195. The Court has considered the parties’ briefing on the matter, ECF

 5   Nos. 195, 198, 200, and 201; the supplemental authority filed by both parties, ECF

 6   Nos. 202, 204, 206, 207, 208, and 209; the remaining docket; and the relevant law.

 7                                     BACKGROUND

 8         The States are challenging the Department of Homeland Security’s (“DHS’s”)

 9   regulatory redefinition of who to exclude from immigration status as “likely . . . to

10   become a public charge.” 8 U.S.C. § 1182(a)(4)(A); see Inadmissibility on Public

11   Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (“Public Charge Rule”). In

12   the Amended Complaint, the States raise four causes of action: (1) a violation of the

13   Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2)(C), for agency action

14

15   1
       The Plaintiffs in this lawsuit are the State of Washington, Commonwealth of
     Virginia, State of Colorado, State of Delaware, State of Hawai’i, State of Illinois,
16
     State of Maryland, Commonwealth of Massachusetts, Attorney General Dana
17   Nessel on behalf of the People of Michigan, State of Minnesota, State of Nevada,
     State of New Jersey, State of New Mexico, and State of Rhode Island (collectively,
18   the “States”).

19
     2
      Defendants in this lawsuit are the United States Department of Homeland
     Security (“DHS”), Acting Secretary of DHS Kevin K. McAleenan, United States
20   Citizenship and Immigration Services (“USCIS”), and Acting Director of USCIS
     Kenneth T. Cuccinelli II (collectively, “DHS”).
21



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 2
     Case 4:19-cv-05210-RMP      ECF No. 210    filed 04/17/20   PageID.4868 Page 3 of 21


 1   “not in accordance with law”; (2) a violation of the APA, 5 U.S.C. § 706(2)(C), for

 2   agency action “in excess of statutory jurisdiction [or] authority” or “ultra vires”; (3)

 3   a violation of the APA, 5 U.S.C. § 706(2)(C), for agency action that is “arbitrary,

 4   capricious, [or] an abuse of discretion”; and (4) a violation of the guarantee of equal

 5   protection under the U.S. Constitution’s Fifth Amendment Due Process Clause.

 6   ECF No. 31 at 161−70.

 7         On November 25, 2019, DHS produced to the States an index and several zip

 8   files that they claim comprise the entire administrative record for the Public Charge

 9   Rule. ECF No. 193 at 2. Prior to production of the administrative record, the States

10   had asked DHS to “provide notice about whether it is withholding any documents on

11   the basis of privilege, and if so, a general description of the documents or categories

12   of documents and the privilege asserted.” ECF No. 195 at 3. However, DHS did not

13   include a privilege log or any identification or description of documents withheld.

14   ECF No. 193 at 2.

15                                       DISCUSSION

16         Both parties agree that discovery for claims under the APA generally are

17   limited to the administrative record. However, the States’ Motion to Compel, ECF

18   No. 195, arises out of two disputes with DHS: whether DHS must produce a

19   privilege log for any documents that it withheld pursuant to a claimed privilege; and

20   whether the States are entitled to broader discovery regarding the fourth count of the

21   First Amended Complaint alleging a violation of equal protection.



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 3
     Case 4:19-cv-05210-RMP      ECF No. 210    filed 04/17/20   PageID.4869 Page 4 of 21


 1         First, DHS maintains that they need not produce a privilege log identifying

 2   documents that they did not include in the certified administrative record. ECF No.

 3   198 at 2. The States contend that a privilege log is the accepted practice in the Ninth

 4   Circuit when discovery is withheld and necessary to demonstrate that documents

 5   were withheld pursuant to an applicable privilege. ECF No. 195 at 2.

 6         Second, the parties dispute whether the States’ equal protection claim

 7   warrants discovery beyond the administrative record. DHS argues that the States

 8   have not shown that an exception to the record rule applies that would allow the

 9   States to seek extra-record discovery by pleading a constitutional challenge. ECF

10   No. 198 at 3. The States argue that their equal protection claim is not subject to the

11   record limitation, and “discovery beyond the administrative record is particularly

12   important where discrimination is alleged.” ECF No. 195 at 10.

13         The parties attempted, but were unable, to reach an agreement between

14   themselves regarding either issue. ECF No. 193 at 2.

15         Privilege Log

16         A person who alleges a “legal wrong because of agency action” may seek

17   judicial review under the APA. 5 U.S.C. § 702. The reviewing court “shall review

18   the whole record or those parts of it cited by a party . . . .” 5 U.S.C. § 706. The

19   Ninth Circuit has defined the “whole record” to which section 706 refers as “all

20   documents and materials directly or indirectly considered by agency decision-

21   makers and includes evidence contrary to the agency position.” Thompson v. U.S.



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 4
     Case 4:19-cv-05210-RMP      ECF No. 210     filed 04/17/20   PageID.4870 Page 5 of 21


 1   Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989); see also Pinnacle Armor, Inc. v.

 2   United States, 923 F. Supp. 2d 1226, 1237 (E.D. Cal. 2013) (noting that an

 3   administrative record does not include “every scrap of paper that could or might

 4   have been created”) (quoting TOMAC v. Norton, 193 F. Supp. 2d 182, 195 (D.D.C.

 5   2002)).

 6         Courts must presume that an administrative record as submitted by the

 7   defendant agency is complete, but a plaintiff may rebut this presumption with “clear

 8   evidence to the contrary.” In re United States, 875 F.3d 1200, 1206 (9th Cir. 2017),

 9   vacated on other grounds, 138 S. Ct. 443, 445 (2017) (citing Bar MK Ranches v.

10   Yuetter, 994 F.2d 735, 739 (9th Cir. 1993); Thompson, 885 F.2d at 555). The Ninth

11   Circuit has recognized that “[i]f the record is not complete, . . . the requirement that

12   the agency decision be supported by ‘the record’ becomes almost meaningless.”

13   Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d 1534, 1548 (9th

14   Cir. 1993); see also Thompson, 885 F.2d at 555 (“The whole administrative record,

15   however, is not necessarily those documents that the agency has compiled and

16   submitted as ‘the’ administrative record.”) (emphasis in original) (internal quotation

17   omitted). In short, “an agency may not simply declare that it has withheld privileged

18   documents without disclosing their existence, identifying the privilege asserted, or

19   providing plaintiffs and the Court with enough information to test the assertion.”

20   Washington v. United States Dep't of State, No. C18-1115RSL, 2019 U.S. Dist.

21   LEXIS 45125, at *7, 2019 WL 1254876 (W.D. Wash. Mar. 19, 2019).



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 5
     Case 4:19-cv-05210-RMP      ECF No. 210    filed 04/17/20   PageID.4871 Page 6 of 21


 1         The law is unsettled as to whether deliberative materials should be included in

 2   the administrative record in the first instance. See In re United States, 875 F.3d at

 3   1210. Without binding precedent, district courts have taken divergent approaches.

 4   “Some [courts] reason that because judicial review is limited to the agency’s stated

 5   reasons, deliberative materials are irrelevant.” Ksanka Kupaqa Xa’lcin v. United

 6   States Fish & Wildlife Serv., No. CV 19-20-M-DWM, 2020 U.S. Dist. LEXIS

 7   40645, at *3, (D. Mont. Mar. 9. 2020) (collecting cases, including ASSE Int’l v.

 8   Kerry, Case No. 14-534, 2018 U.S. Dist. LEXIS 11514, 2018 WL 3326687, at *2

 9   (C.D. Cal. Jan. 3, 2018); California v. Dep’t of Labor, Case No. 13-2069, 2014 U.S.

10   Dist. LEXIS 57520, 2014 WL 1665290 at *13 (E.D. Cal. Apr. 24, 2014)). “Others

11   reason that deliberative materials are properly included in the administrative record

12   under the Ninth Circuit's broad definition of ‘the whole record.’” Id. (collecting

13   cases, including Ctr. for Food Safety v. Vilsack, No. 15-CV-01590-HSG (KAW),

14   2017 U.S. Dist. LEXIS 67822, 2017 WL 1709318, (N.D. Cal. May 3, 2017); Sierra

15   Club v. Zinke, No. 17-CV-07187-WHO, 2018 U.S. Dist. LEXIS 107682, 2018 WL

16   3126401 (N.D. Cal. June 26, 2018); Ctr. for Envtl. Health v. Perdue, No. 18-cv-

17   01763-RS, 2019 U.S. Dist. LEXIS 145073, 2019 WL 3852493 (N.D. Cal. May 9,

18   2019); Indigenous Envtl. Network v. U.S. Dep't of State, No. CV-17-29-GF-BMM,

19   2018 U.S. Dist. LEXIS 63765, 2018 WL 1796217 (D. Mont. Apr. 16, 2018)).

20         The D.C. Circuit, which handles a disproportionate number of APA review

21   cases, has held that courts should not consider either internal agency or intra-agency



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 6
     Case 4:19-cv-05210-RMP      ECF No. 210     filed 04/17/20   PageID.4872 Page 7 of 21


 1   deliberations, unless the plaintiff shows bad faith or improper behavior. San Luis

 2   Obispo Mothers for Peace v. U.S. Nuclear Regulatory Comm’n, 789 F.2d 26, 44

 3   (D.C. Cir. 1986); Kansas State Network, Inc. v. FCC, 720 F.2d 185, 191 (D.C. Cir.

 4   1983) (documents memorializing the agency’s predecisional process, including

 5   “intra-agency memoranda” are privileged from discovery.”); The Jurisdiction of the

 6   D.C. Circuit, 23 Cornell J. L. & Pub. Pol’y 131, 132 (2013) (“It is old news that the

 7   D.C. Circuit hears proportionately more cases involving administrative law than do

 8   the other circuit courts.”). However, Ninth Circuit authority has indicated agreement

 9   only that the deliberative process privilege protects “those communications entirely

10   within the particular agency.” Ctr. for Biological Diversity v. Zinke, No. 3:18-cv-

11   00064-SLG, 2018 U.S. Dist. LEXIS 199287, at *8, n. 32, 2018 WL 8805325 (D.

12   Alaska Nov. 15, 2018) (citing Portland Audubon Soc’y, 984 F.2d at 1549 (in which

13   the Ninth Circuit agreed that “the internal deliberative processes of the agency and

14   the mental processes of individual agency members” warranted protection)).

15   Therefore, “[w]hen an agency obtains and considers materials from outside of that

16   agency, or shares the agency's documents with others outside the agency, including

17   other governmental agencies, the deliberative process privilege does not apply.” Id.

18   at *8.

19            An agency may invoke deliberative process privilege in APA cases. See

20   Karnoski v. Trump, 926 F.3d 1180, 1206 (9th Cir. 2019). However, the privilege is

21   qualified: “a litigant may obtain deliberative materials if his or her need for the



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 7
     Case 4:19-cv-05210-RMP      ECF No. 210     filed 04/17/20   PageID.4873 Page 8 of 21


 1   materials and the need for accurate fact-finding override the government’s interest in

 2   non-disclosure.” FTC v. Warner Communications, Inc., 742 F.2d 1156, 1161 (9th

 3   Cir. 1984). Courts weigh “four factors in determining whether this exception to the

 4   deliberative process privilege is met: (1) the relevance of the evidence; (2) the

 5   availability of other evidence; (3) the government's role in the litigation; and (4) the

 6   extent to which disclosure would hinder frank and independent discussion regarding

 7   contemplated policies and decisions.” Karnoski, 926 F.3d at 1206.

 8         In light of the qualified nature of the deliberative process privilege and the

 9   broad definition of the administrative record in the Ninth Circuit, the Court is

10   persuaded that deliberative communications should be properly included in an

11   administrative record as “all documents and materials directly or indirectly

12   considered by agency decision-makers[,]” unless they are privileged. Thompson,

13   885 F.2d at 555.

14         As to the particular question of the appropriateness of a privilege log, the

15   Ninth Circuit has recognized that it is an open question whether an agency must log

16   which documents it is withholding based on an asserted deliberative process

17   privilege. In re United States, 875 F.3d 1200, 1210 (9th Cir. 2017), vacated on

18   other grounds, 138 S. Ct. 443, 445 (2017) (holding that the district court had not

19   committed clear error by requiring a privilege log and evaluating claims of privilege

20   on an individual basis). The Ninth Circuit further noted that “many district courts

21



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 8
     Case 4:19-cv-05210-RMP      ECF No. 210    filed 04/17/20   PageID.4874 Page 9 of 21


 1   within this circuit have required a privilege log and in camera analysis of assertedly

 2   deliberative materials in APA cases.” Id. (collecting district court cases).

 3         The States contend that the administrative record produced in this matter

 4   “suggests that at least some significant documents have been withheld.” ECF No.

 5   195 at 7. The States point to several indications that the agency relied on materials

 6   that it did not produce as part of the record. ECF No. 195 at 7−8. For instance, a

 7   statement by DHS in the Notice of Proposed Rulemaking indicated that the agency

 8   consulted with other federal agencies “such as HHS and HUD.” Inadmissibility on

 9   Public Charge Grounds, 83 Fed. Reg. 51,114, 51,165 (Oct. 10, 2018). However, the

10   States contend that no discovery was produced relating to the communications

11   between DHS and HHS or HUD.

12         In the Public Charge Rule, DHS indicated in its response to one comment that

13   it consulted “with DOD.” 84 Fed. Reg. at 41,372. However, in responding to a

14   commenter’s inquiry regarding whether the agency “formally consulted Federal

15   benefit-granting agencies such as HHS, USDA, and HUD in developing its proposed

16   definition of ‘public charge’. . . [,]” DHS responded simply, “Interagency

17   discussions are a part of the internal deliberative process associated with the

18   rulemaking.” See id. at 41,460. Again, the States contend that these discussions

19   were omitted from the administrative record that DHS produced.

20         Furthermore, the States allege in their First Amended Complaint that DHS

21   communicated with White House officials regarding the issuance of the Public



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 9
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4875 Page 10 of 21


 1   Charge Rule. ECF No. 31 at 56, 64−65. However, the States maintain

 2   communications with the White House were not produced as part of the

 3   administrative record.

 4         By contrast, DHS argues that “[a]mple case law demonstrates that privileged

 5   materials—including those subject to the deliberative process privilege, as well as

 6   the attorney-client privilege—‘are not part of the administrative record in the first

 7   instance,’ and thus, Plaintiffs are not entitled to a log of such materials.” ECF No.

 8   198 at 10−11 (quoting ASSE Int’l, 2018 WL 3326687, at *2; also citing California,

 9   2014 U.S. Dist. LEXIS 57520; Nat’l Ass’n of Chain Drug Stores v. HHS, 631 F.

10   Supp. 2d 23, 28 (D.D.C. 2009)). In effect, DHS is deciding unilaterally that the

11   withheld material is privileged under the deliberative process, and because DHS has

12   concluded that the withheld material is privileged, there is no need to reveal the

13   nature of the withheld material. The States challenge DHS’s authority to unilaterally

14   characterize certain materials as privileged and withhold them on that basis, without

15   providing a privilege log from which court scrutiny can be exercised.

16         DHS focuses on the absence of Ninth Circuit authority requiring, as a matter

17   of law, production of a privilege log for deliberative materials. See ECF No. 198 at

18   16. However, there is a well-established role for courts in determining whether there

19   are gaps in an administrative record when a plaintiff attempts to rebut the

20   presumption of completeness. See In re United States, 875 F.3d at 1206; Portland

21   Audubon Soc’y, 984 F.2d at 1548. “[T]he focal point for judicial review should be



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 10
     Case 4:19-cv-05210-RMP     ECF No. 210     filed 04/17/20   PageID.4876 Page 11 of 21


 1   the administrative record already in existence, not some new record made initially in

 2   the reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973).

 3         As noted in the supplemental authority provided by the States, “[a]llowing

 4   courts a role in adjudicating whether particular documents are properly withheld

 5   from the record on the basis of privilege is consistent with, not contrary to, the

 6   mandate of the courts to review the ‘whole record,’ and evaluate whether the agency

 7   ‘examine[d] the relevant data and articulate[d] a satisfactory explanation for its

 8   action.’” State v. United States Immigration & Customs Enf't, No. 19-cv-

 9   8876(JSR), 2020 U.S. Dist. LEXIS 22827, at *5 (S.D.N.Y. Feb. 9, 2020) (quoting,

10   respectively, Overton Park, 401 U.S. 402 (1971), abrogated on other grounds by

11   Califano v. Sanders, 430 U.S. 99 (1977)); Motor Vehicle Mfrs. Ass'n v. State Farm

12   Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

13         The Court finds that the States have rebutted the presumption of completeness

14   by offering “clear evidence” from the Notice of Proposed Rulemaking and the Rule

15   itself that DHS sought and received input from other federal agencies, yet did not

16   include those communications in the administrative record. See ECF No. 195 at

17   7−8. The Court further notes that DHS does not dispute whether material was

18   omitted from the administrative record provided to the States in this case. See

19   Ksanka Kupaqa Xa’lcin, 2020 U.S. Dist. LEXIS 40645, at *4 (“Defendants’

20   admission that deliberative materials were omitted is sufficient to overcome the

21   presumption that the administrative records is complete.”) (citing Inst. for Fisheries



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 11
     Case 4:19-cv-05210-RMP     ECF No. 210     filed 04/17/20   PageID.4877 Page 12 of 21


 1   Res. v. Burwell, No. 16-CV-1574-VC, 2017 U.S. Dist. LEXIS 5642, 2017 WL

 2   89003, at *1 (N.D. Cal. Jan. 10, 2017)).

 3         The Court rejects DHS’s assumption that it has the sole authority to determine

 4   what discovery is privileged without accounting to either the States or this Court as

 5   to the nature of the withheld discovery. Without a privilege log, the Court is unable

 6   to evaluate whether documents already in existence at the time of the rulemaking

 7   process should be considered as part of the administrative record or whether they

 8   should be excluded as privileged. Therefore, the States’ Motion to Compel, ECF

 9   No. 195, is granted with respect to production of a privilege log to facilitate further

10   inquiry into the nature and appropriateness of the alleged privilege.

11         Discovery on the States’ Equal Protection Claim

12         The parties disagree whether Federal Rule of Civil Procedure 26 or the APA

13   provides the relevant legal framework for evaluating whether the States are entitled

14   to extra-record discovery on their equal protection claim. See ECF Nos. 198 at 3−4;

15   200 at 7.

16         In civil litigation, parties generally “may obtain discovery regarding any

17   nonprivileged matter that is relevant to any party’s claim or defense and proportional

18   to the needs of the case, considering the importance of the issues at stake in the

19   action, the amount in controversy, the parties’ relative access to relevant

20   information, the parties’ resources, the importance of the discovery in resolving the

21   issues, and whether the burden or expense of the proposed discovery outweighs its



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 12
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4878 Page 13 of 21


 1   likely benefit.” Fed. R. Civ. P. 26(b). By contrast, a district court’s review under

 2   the APA generally is limited to the administrative record. Camp, 411 U.S. at 142;

 3   see also 5 U.S.C. § 706 (providing that the reviewing court “shall review the whole

 4   record or those parts of its cited by a party”). Agency action should be overturned

 5   only when the agency has relied on factors which Congress has not intended it to

 6   consider, entirely failed to consider an important aspect of the problem, offered an

 7   explanation for its decision that runs counter to the evidence before the agency, or is

 8   so implausible that it could not be ascribed to a difference in view or the product of

 9   agency expertise.” Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463

10   U.S. 29, 43 (1983).

11         However, exceptions to this record rule allow discovery and consideration of

12   material beyond the administrative record under the following “limited

13   circumstances”: “(1) if admission is necessary to determine ‘whether the agency has

14   considered all relevant factors and has explained its decision,’ (2) if ‘the agency has

15   relied on documents not in the record,’ (3) ‘when supplementing the record is

16   necessary to explain technical terms or complex subject matter,’ or (4) ‘when

17   plaintiffs make a showing of agency bad faith.’” Lands Council v. Forester of

18   Region One of the United States Forest Serv., 395 F.3d 1019, 1036 (9th Cir. 2004)

19   (quoting Southwest Ctr. for Biological Diversity v. United States Forest Serv., 100

20   F.3d 1443, 1450 (9th Cir. 1996) (internal quotation omitted)). Exceptions to the

21   record must be “narrowly construed and applied” with the objective of “plug[ging]



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 13
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4879 Page 14 of 21


 1   holes in the administrative record.” Lands Council, 395 F.3d at 1030. When a

 2   plaintiff alleges bad faith or improper behavior, that plaintiff must make a “strong

 3   showing” to justify extra-record discovery. Dep’t of Commerce v. New York, 139 S.

 4   Ct. 2551, 2573−74 (2019).

 5         Caselaw is indeterminate concerning whether extra-record discovery is

 6   appropriate for constitutional claims asserted in conjunction with APA claims. See

 7   Cal. v. Ross, 358 F. Supp. 3d 965, 1047 (N.D. Cal. Jan. 23, 2019) (describing as a

 8   “morass” the caselaw regarding whether constitutional challenges to agency action

 9   remove a matter from the APA’s procedural strictures); Afianian v. Duke, No. 17-

10   CV-7643, 2018 U.S. Dist. LEXIS 230230, 2018 WL 9619346, at *5 (C.D. Cal. Nov.

11   30, 2018) (collecting cases demonstrating that there is “no consensus among district

12   courts on whether discovery should be permitted for constitutional claims that are

13   brought alongside an APA claim.”); Bellion Spirits, LLC v. United States, 335 F.

14   Supp. 3d 32, 41−42 (D.D.C. 2018) (recognizing that “caselaw on a plaintiff’s ability

15   to supplement an administrative record to support a constitutional action is sparse

16   and in some tension.”); Chang v. U.S. Citizenship & Immigration Servs., 254 F.

17   Supp. 3d 160, 161 (D.D.C. 2017) (noting that “there appears to be some

18   disagreement among district courts whether the assertion of constitutional claims

19   takes a case outside the procedural strictures of the APA, including the record

20   review rule.”).

21



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 14
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4880 Page 15 of 21


 1         Despite differing conclusions, courts routinely have evaluated requests for

 2   extra-record discovery on constitutional claims based on whether the APA and

 3   constitutional claims are sufficiently distinct from each other to allow discovery

 4   regarding the constitutional claim to proceed beyond the confines of the APA

 5   framework. See Mayor of Balt. v. Trump, No. ELH-18-3636, 2019 U.S. Dist.

 6   LEXIS 219262, at *19−26, 2019 WL 6970631 (D. Md. Dec. 19, 2019) (allowing

 7   extra-record discovery on equal protection claims where they asserted “distinct

 8   defects” from the APA claims); Chang, 254 F. Supp. 3d at 161−62 (finding that the

 9   record review rule applied where plaintiffs’ constitutional claims were

10   “fundamentally similar to their APA claims.”); Almaklani v. Trump, No. 18-CV-398

11   (NGG) (CLP), 2020 U.S. Dist. LEXIS 49189, at *19 (E.D.N.Y. Mar. 13, 2020)

12   (supplemental authority provided by DHS and noting that courts have denied

13   discovery based on a finding that the constitutional claims overlap with the APA

14   claims).

15         Recent Ninth Circuit caselaw supports that a plaintiff may pursue a

16   freestanding, constitutional claim outside of the review procedures prescribed by the

17   APA. Sierra Club v. Trump, 929 F.3d 670, 698−99 (9th Cir. 2019) (finding that

18   prior Ninth Circuit authority “clearly contemplate[s] that claims challenging agency

19   actions—particularly constitutional claims—may exist wholly apart from the

20   APA.”). The Ninth Circuit held in Sierra Club that a challenge to the Executive

21   Branch’s attempt to reprogram funds to construct a border barrier was



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 15
     Case 4:19-cv-05210-RMP      ECF No. 210     filed 04/17/20   PageID.4881 Page 16 of 21


 1   “fundamentally a constitutional one,” and that the plaintiffs could challenge the

 2   government’s actions either “through an equitable action to enjoin unconstitutional

 3   official conduct” or through the APA. Id. at 694, 696. Although the Supreme Court

 4   later stayed the injunction entered by the District Court in the Sierra Club case, the

 5   Court did not expand on its reasoning for staying the injunction or reach the merits

 6   of whether plaintiffs could raise a constitutional claim. See Trump v. Sierra Club,

 7   140 S. Ct. 1 (2019). Accordingly, the Ninth Circuit’s opinion regarding a separate,

 8   equitable constitutional claim binds this Court. See Miller v. Gammie, 335 F.3d 889,

 9   899−900 (9th Cir. 2003) (en banc) (intervening higher authority must be “clearly

10   irreconcilable” with a prior circuit opinion for a court to disregard the circuit

11   opinion’s reasoning or theory); California v. Trump, 407 F. Supp. 3d 869, 885 (N.D.

12   Cal. 2019) (finding that the Ninth Circuit panel’s opinion in Sierra Club was binding

13   following the Supreme Court’s stay).

14         To summarize, DHS contends that the States’ constitutional claim necessarily

15   is “governed by the APA.” See ECF No. 198 at 4. However, Sierra Club

16   undermines that there is legal support for DHS’s argument because constitutional

17   claims challenging agency action “may exist wholly apart from the APA.” 929 F.3d

18   at 699.

19         With respect to their equal protection claim, the States allege in their First

20   Amended Complaint that the Public Charge Rule was “motivated by Administration

21   officials’ intent to discriminate on the basis of race, ethnicity, or national origin.”



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 16
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4882 Page 17 of 21


 1   ECF No. 31 at 177. The equal protection doctrine “charges courts to ‘smoke out’

 2   unconstitutional governmental purposes that may be more hidden.” New York v.

 3   United States DOC, 351 F.Supp.3d 502, 667 (S.D.N.Y. 2019) (citing City of

 4   Richmond v. J.A. Croson Co., 488 U.S. 469, 493 (1989)), rev’d on other grounds,

 5   139 S. Ct. 2551 (2019). A plaintiff may demonstrate discriminatory intent through

 6   “‘circumstantial or direct evidence of intent as may be available.’” Democratic

 7   Nat’l Comm. V. Reagan, 904 F.3d 686, 717−18 (9th Cir. 2018) (quoting Vill. Of

 8   Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977)). The

 9   Supreme Court has recognized the necessity of a “sensitive inquiry” into the

10   following, non-exhaustive factors “in assessing whether a defendant acted with

11   discriminatory purpose: (1) the impact of the official action and whether it bears

12   more heavily on one race than another; (2) the historical background of the decision;

13   (3) the specific sequence of events leading to the challenged action; (4) the

14   defendant’s departure from normal procedures or substantive conclusions; and (5)

15   the relevant legislative or administrative history.” Arce v. Douglas, 793 F.3d 968,

16   977 (9th Cir. 2015) (reciting the Supreme Court’s framework from Arlington

17   Heights, 429 U.S. at 265−66).

18         Given the inquiry required to determine whether the relevant decisionmakers

19   manifested a discriminatory purpose, the Court finds that reasonable discovery

20   beyond the administrative record is appropriate under the broad standard provided

21   by Fed. R. Civ. P. 26. See New York, 351 F. Supp. 3d at 668 (“It follows that the



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 17
     Case 4:19-cv-05210-RMP    ECF No. 210    filed 04/17/20   PageID.4883 Page 18 of 21


 1   Court should be able to consider evidence outside the Administrative Record

 2   designated by the agency and submitted to the Court when evaluating Plaintiffs’

 3   equal protection claim.”). Such discovery is proportional to the needs of the case,

 4   and the States do not otherwise have access to the information. See Fed. R. Civ. P.

 5   26(b)(1).

 6         DHS does not offer any caselaw to support that discovery is categorically

 7   subject to the APA’s restrictive review procedures when plaintiffs allege separate

 8   equal protection claims involving discriminatory animus. See ECF No. 198 at 4;

 9   Chang, 254 F. Supp. 3d at 162 (denying discovery for an equal protection claim in

10   which no suspect class was alleged); see also New York, 351 F. Supp. 3d at 668−69

11   (collecting cases denying extra-record discovery where the claims did not allege a

12   suspect class or prohibited animus). Moreover, cases that DHS cites to support that

13   the record review rule applies to “constitutional challenges to agency action, even

14   where plaintiffs assert that such claims are ‘independent’ of the APA” recognize that

15   discovery to supplement the record in light of a constitutional claim is sometimes

16   appropriate. See ECF No. 198 at 5; New York, 351 F. Supp. 3d at 668 (noting that

17   Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Service, 58 F. Supp. 3d 1191,

18   1238−41 (D.N.M. 2014), and Evans v. Salazar, No. C08-0372 (JCC), 2010 WL

19   11565108, at *1 (W.D. Wash. Jul. 7, 2010), both acknowledge that extra-record

20   discovery may be appropriate for allegations of “illicit animus”); see also Almaklani,

21   2020 U.S. Dist. LEXIS 49189, at *22 (“This Court agrees that there may be



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 18
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4884 Page 19 of 21


 1   circumstances in which discovery to supplement the record may be necessary . . . .

 2   However, to allow broad ranging discovery under Rule 26, beyond the

 3   administrative record in every case where a plaintiff alleges a constitutional claim,

 4   would be inappropriate and render meaningless the APA’s restriction of judicial

 5   review to the administrative record.”).

 6         The parties dispute in their briefing whether a rational basis or strict scrutiny

 7   standard of review will govern in later stages of this litigation. See ECF Nos. 198 at

 8   10; 200 at 9. However, the Court agrees that the level of deference impacts only

 9   “how the Court will eventually consider the evidence,” not whether the States are

10   entitled to the discovery they seek. ECF No. 200 at 10 (citing Trump v. Hawaii, 138

11   S. Ct. 2392, 2420 (2018), to support that a court applying the lesser rational basis

12   standard may consider extrinsic evidence).

13         The Court does not resolve the standard of review issue at this time and

14   concludes instead that the States’ allegations regarding their equal protection claim

15   are dissimilar from, and do not fundamentally overlap with, their allegations

16   regarding their APA claims. Regarding their equal protection claim, the States

17   allege that the Public Charge Rule was “motivated by Administration officials’

18   intent to discriminate on the basis of race, ethnicity, or national origin.” ECF No. 31

19   at 177. The States allege that the intent is evidenced by a disparate impact of the

20   Public Charge Rule on communities of color. Id. The States allege that

21   discriminatory intent also is demonstrated by circumstantial evidence, including “the



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 19
     Case 4:19-cv-05210-RMP      ECF No. 210   filed 04/17/20   PageID.4885 Page 20 of 21


 1   historical background of the Rule, the specific sequence of events leading up to the

 2   Rule, departures from normal rulemaking procedures, the rulemaking history, and

 3   remarks by administration officials—including President Trump and Kenneth

 4   Cuccinelli—reflecting animus towards non-European immigrants.” Id. at 177−78.

 5         In their Motion to Compel, the States recite a variety of statements by a high-

 6   ranking White House official, Stephen Miller, reflecting racist and white

 7   supremacist beliefs. ECF No. 195 at 14−15. The States allege that Mr. Miller

 8   pressed DHS to finalize the Public Charge Rule on a faster timeline. ECF No. 31 at

 9   56−57. The States also point to public-record evidence that Defendant Cuccinelli

10   made statements between 2007 and 2012 reflecting anti-immigrant animus. ECF

11   No. 195 at 15. By contrast, the APA claims allege that the Public Charge Rule is not

12   in accordance with law, was beyond the scope of DHS’s authority, and constitutes

13   arbitrary and capricious agency action. ECF No. 31. The APA claims will not

14   require the showing of invidious discriminatory purpose required for the States’

15   equal protection allegations. See Arlington Heights, 429 U.S. at 266−67. Therefore,

16   discovery regarding the States’ equal protection claim is warranted under the Federal

17   Rules of Civil Procedure.

18         Alternatively, if a reviewing court were to find that the States’ APA and equal

19   protection claims substantially overlap, which this Court does not find, the Court

20   also finds that the States have made a sufficient showing to support extra-record

21   discovery under the procedural strictures of the APA. The States’ allegations that



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 20
     Case 4:19-cv-05210-RMP     ECF No. 210    filed 04/17/20   PageID.4886 Page 21 of 21


 1   the racist and white supremacist beliefs of a high-ranking White House official and

 2   the anti-immigrant animus of a DHS official influenced the rulemaking process in a

 3   manner not readily verifiable through the administrative record qualify as bad faith

 4   or improper behavior that supports discovery to supplement the administrative

 5   record. See Lands Council, 395 F.3d at 1030.

 6         Therefore, the States’ Motion to Compel, ECF No. 195, is granted with

 7   respect to the States’ request for extra-record discovery regarding their equal

 8   protection claim.

 9         Accordingly, IT IS HEREBY ORDERED:

10      1. The States’ Motion to Compel, ECF No. 195, is GRANTED.

11      2. DHS shall provide a privilege log within 30 days for any documents withheld

12         from the administrative record on the basis of privilege.

13      3. The parties shall jointly submit a proposed timeline for DHS to provide

14         discovery related to the States’ equal protection claim and file a responsive

15         pleading, and for dispositive motions, by May 1, 2020.

16         IT IS SO ORDERED. The District Court Clerk is directed to enter this

17   Order and provide copies to counsel.

18         DATED April 17, 2020.

19
                                                 s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21



     ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL ~ 21
